The opinion of the court was delivered by
Breaux, J.
An information was filed against Num Harris on the 17th day of March, 1898, charging him with having feloniously committed an assault by wilfully shooting at F. Fourio.
The jury found him “ guilty ” as charged.
A motion for a new trial was made by the accused. It was overruled by the court.
The accused was then sentenced to service in the State penitentiary for two years, and to pay the cost of prosecution.
No bill of exceptions was taken during the trial; there is here ño assignment of errors and defect patent on the face of the record.
Although there was no assignment of errors we have ex industria read and given due consideration to the point argued here in the brief filed in behalf of the accused.
Defendant through counsel contended that the information was faulty, and did not sufficiently set forth the crime charged.
The crime was charged in the language of the law.
This court has in repeated decisions held that an information, or 'indictment for an offence denounced by statute should be charged in the words of the statute.
There are no questions of law before us which would justify us in granting relief to the accused.
It is therefore ordered, adjudged and decreed that the judgment appealed from is affirmed.